437 F.2d 109
David C. RICHARDSON, Plaintiff-Appellant,v.Elliott L. RICHARDSON, Secretary of Health, Education andWelfare, Defendant-Appellee.No. 30247 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 5th Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Dec. 11, 1970, Rehearing Denied Jan. 6, 1971.

William C. Davis, Jr., John B. L'Engle, Jacksonville, Fla., for plaintiff-appellant.
John L. Briggs, U.S. Atty., John D. Roberts, Asst. U.S. Atty., Jacksonville, Fla., for defendant-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellant seeks review of an order of the district court affirming a final decision of the Secretary of Health, Education and Welfare which denied his application for social security disability benefits.


2
We are not to reweigh evidence or substitute our judgment for that of the Secretary.  The role of the court is to determine if there is substantial evidence in the record to support the Secretary's decision.  Rome v. Finch, 5 Cir., 1969, 409 F.2d 1329.


3
The gravamen of appellant's complaint is that the medical evidence to sustain his disability prior to and since the date he was last insured was ignoredin the lower proceedings.  We find conflicts in the medical evidence and these are to be determined by the Secretary.  Aldridge v. Celebrezze, 5 Cir., 1964, 339 F.2d 190.  They were determined adversely to appellant.


4
Finding substantial evidence in the record consistent with the above standard, the judgment of the district court is affirmed.